Citation Nr: 0725457	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-10 807 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to restoration of service connection for 
diabetes mellitus type I.

2.  Entitlement to service connection for residuals, left 
foot puncture wound.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to December 
1967.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May 2005 
and December 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri. 

At various times during the course of this appeal, the 
veteran has requested a hearing before the DRO and the Board; 
however, the veteran's representative wrote in a June 2007 
statement that the veteran did not want either a DRO or 
Travel Board hearing on the issues on appeal.  

In a November 2006 rating decision, the RO granted service 
connection for residuals of a left eye laceration, a residual 
scar from an excision of a left cheek cyst, bilateral hearing 
loss, and tinnitus.  No issue related to the grants of such 
benefits has been certified or procedurally prepared for 
appellate review.

The Board also notes that the veteran was granted service 
connection for hemorrhoids and assigned a noncompensable 
rating in December 2005, filed a notice of disagreement with 
respect to the initial rating assigned in December 2005, was 
issued a Statement of the Case (SOC) in November 2006, and 
perfected his appeal in November 2006.  However, the record 
reflects that the RO increased the evaluation assigned for 
the veteran's hemorrhoids from zero to 10 percent in a 
January 2007 rating decision.  The veteran accepted the 10 
percent rating and withdrew his appeal that same month.  
Thus, that issue is no longer before the Board.           

Furthermore, the Board notes that the RO has consistently 
characterized the veteran's diabetes mellitus claim as a 
service connection claim; however, the record reflects that 
the veteran is actually appealing the RO's May 2005 decision 
to sever service connection for diabetes effective August 1, 
2005, as will be discussed in greater detail below.  Thus, 
the Board finds that the issue is more appropriately 
characterized as entitlement to restoration of service 
connection for diabetes mellitus type I and such 
characterization is reflected on the title page of this 
decision.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to support his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained. 

2.  In a June 2003 decision, the RO granted service 
connection for diabetes type I and assigned a 10 percent 
disability rating based on a diagnosis of diabetes mellitus 
in service.

3.  The competent medical evidence of record does not show 
that service connection for diabetes mellitus type I was 
clearly and unmistakably erroneous.

4.   There is no competent medical evidence showing that the 
veteran currently suffers from residuals of a left foot 
puncture wound related to active military service.    


CONCLUSIONS OF LAW

1.  The criteria for severance of service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 5109A, 
5112(b), 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.105(d), 3.159, 3.303 (2006).    

2.  Residuals of a left foot puncture wound were not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In regard to the veteran's claim for residuals of a left foot 
puncture wound, the Board notes that the RO sent 
correspondence to the veteran in June 2005, which was prior 
to the initial denial of the claim.  In said correspondence, 
the RO advised the veteran of what the evidence must show to 
establish entitlement to service connection and described the 
type of information and evidence needed to help VA make its 
decision.  The RO specifically asked the veteran to send any 
evidence in his possession that pertained to his claim.  

The Board notes that the June 2005 notice letter did not 
address the elements of degree of disability and effective 
date with respect to the veteran's claimed left foot 
disorder.  Nonetheless, such omission constitutes harmless 
error in this case as the veteran's claim is being denied for 
reasons explained in greater detail below and, consequently, 
no disability rating or effective date will be assigned.  The 
Board additionally observes that the veteran was sent notice 
of the assignment of disability ratings and effective dates 
in March 2006 and was allowed additional time to submit 
information relevant to his claim.    

In regard to the veteran's claim for restoration of service 
connection of diabetes mellitus, the Board notes that the 
veteran's claim is being granted for reasons explained in 
greater detail below.  Thus, any notice defect with respect 
to the claim is deemed harmless error.  

The Board further notes that the RO provided the veteran with 
a copy of the May 2005 and December 2005 rating decisions, 
the November 2005 and November 2006 SOCs, and the November 
2006 Supplemental Statement of the Case (SSOC), which 
included a discussion of the facts of the claims, pertinent 
laws and regulations, notification of the bases of the 
decisions, and a summary of the evidence considered to reach 
the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the record contains 
the veteran's service medical records, pertinent VA treatment 
records, and VA examination reports dated in January 2005 and 
October 2006.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to this appeal that 
needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  


II.	Restoration of Service Connection for Diabetes Mellitus 
Type I

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  Once service connection has been granted, it can be 
severed only upon the Secretary's showing that it is "clearly 
and unmistakably erroneous." 38 C.F.R. § 3.105(d).  Clear and 
unmistakable (CUE) is defined as "a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

When VA seeks to sever service connection, section 3.105(d) 
imposes the same burden of proof that is placed on a claimant 
who, under section 3.105(a), seeks to have a previous 
unfavorable decision overturned.  Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991).  In accordance with section 
3.105(a), to determine whether CUE was present in a prior 
decision, either the correct facts, as they were known at the 
time, must not have been before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time must have been incorrectly applied.  The 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

Unlike section 3.105(a), however, section 3.105(d) does not 
limit the reviewable evidence to that which was before the RO 
at the time of the initial service connection award. 
Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The 
regulation specifically allows a change in medical diagnosis 
to serve as a basis for severance, and the Court in 
Venturella reasoned that this language clearly contemplates 
the consideration of evidence acquired after the original 
grant of service connection.  If "the Court were to conclude 
that . . . a service-connection award can be terminated 
pursuant to § 3.105(d) only on the basis of the law and 
record as it existed at the time of the award thereof, VA 
would be placed in the impossible situation of being forever 
bound to a prior determination regardless of changes in the 
law or later developments in the factual record."  10 Vet. 
App. at 342-43.

Analysis 

The veteran seeks restoration of service connection for 
diabetes mellitus type I.

In June 2003, the RO granted service connection for diabetes 
mellitus based on evidence of a diagnosis in service.  At the 
time of the June 2003 rating decision, the Board notes that 
there was no evidence in the record showing that the veteran 
was diagnosed and being treated for diabetes at that time.  

In February 2005, the RO proposed to sever service connection 
for diabetes mellitus type I because a review of the VA 
medical records in connection with an unrelated claim 
revealed that diabetes was not among the active problems for 
which the veteran was receiving treatment.  The RO explained 
that the January 2005 VA examination report noted that the 
veteran reported seeking no further treatment after discharge 
for diabetes and that his primary care provider noted several 
glucose tolerance tests that were "borderline high."  The 
RO also wrote that the January 2005 VA examiner reviewed the 
veteran's claims folder and medical evidence and noted that 
laboratory values in 1967 were not consistent with a 
diagnosis of diabetes and the veteran never met the criteria 
for a diagnosis of diabetes mellitus.  The RO further noted 
that service connection was not warranted with no evidence 
that the veteran was diagnosed with diabetes mellitus.  In 
February 2005 correspondence, the RO notified the veteran of 
the proposal to sever service connection for diabetes and 
advised the veteran that he may submit medical or other 
evidence to show that VA should not make the change within 60 
days.  The veteran did not submit any additional evidence 
during that time.  

In May 2005, the RO severed service connection for diabetes 
mellitus type I for the reasons previously articulated in the 
February 2005 rating decision.  The veteran then filed a 
notice of disagreement with respect to the severance and, 
ultimately, perfected his appeal with respect to the issue.

The Board notes that the veteran was diagnosed with diabetes 
mellitus during active military service.  Indeed, the 
veteran's service medical records include multiple findings 
of mild diabetes mellitus from September 1967 to November 
1967, shortly before the veteran's discharge from service.

The Board also recognizes, however, that the January 2005 VA 
examining physician (D.M., D.O.) reviewed the veteran's 
claims folder, examined the veteran, and concluded that it 
was less likely than not that the veteran had diabetes.  Dr. 
D.M. explained that the available medical evidence to include 
the oral glucose test from November 1967, all lab results on 
the CPRS file, and the most recent results obtained for this 
exam reveal that the veteran has never met the criteria for a 
diagnosis of diabetes mellitus.  He further commented that 
the veteran's recent fasting glucose of 101 was marginally 
elevated at best and was far from the level of 126, which was 
the provisional level for diagnosis.  The VA examiner 
diagnosed impaired fasting glucose.

Nevertheless, further review of the evidence reveals that the 
RO's grant of service connection for diabetes mellitus was 
not clearly and unmistakably erroneous.   

Although the RO granted service connection for diabetes 
mellitus in June 2003 without definitive medical evidence 
that the veteran suffered from the disease at the time of the 
June 2003 decision, the Board notes that diabetes mellitus 
type I is not the type of disease that is expected to 
resolve.  Thus, it was reasonable for the RO to have assumed 
that the veteran continued to suffer from the disease.  

The Board additionally observes that the January 2005 VA 
examiner wrote in his report that the fasting blood sugar of 
75, the one-half hour glucose level of 191, and the two-hour 
level of 58 shown in November 1967 were not values consistent 
with the diagnosis of diabetes by today's criteria.  However, 
the examiner's assertion seems to suggest that the veteran 
may have met former criteria for the diagnosis of diabetes.  

The Board further notes that the January 2005 VA examiner 
qualified his conclusion that the veteran did not have a 
diagnosis of diabetes.  Indeed, he wrote that it was less 
likely than not that the veteran had diabetes unless his 
private care provider could provide medical records 
documenting a diagnosis of diabetes.     

In light of the foregoing, the Board is unable to conclude 
that the evidence of record meets the heightened standard of 
clear and unmistakable error to support a finding that 
severance of service connection was proper.  Therefore, the 
Board finds that restoration of service connection for 
diabetes mellitus is warranted.  


III.	Service Connection for Residuals of Left Foot Puncture 
Wound

Legal Criteria

As stated above, service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Analysis 

The veteran seeks entitlement to service connection for 
residuals of a puncture wound of his left foot.  

The Board notes that the service medical records confirm that 
the veteran received emergency treatment for a small puncture 
wound on the bottom of his left foot just behind his great 
toe after stepping on an unknown object in July 1964. 

Nevertheless, the competent medical evidence of record does 
not show that the veteran currently suffers from any 
residuals as a result of the in-service puncture to his left 
foot.  Indeed, the October 2006 VA examiner noted that the 
veteran objectively demonstrated normal skin plantar aspect 
of the foot without evidence of scar or puncture wound or any 
abnormalities.  The VA examiner also wrote that the veteran's 
skin was normal texture without erythema, nodules, 
discoloration, infections, or keloid.  The VA examiner then 
commented that the veteran's left foot puncture wound scar 
could not be visualized.  The Board further observes that the 
veteran even told the October 2006 VA examiner that he had no 
complaints or residual pain or difficulty with walking as a 
result of his in-service foot injury and could not recall the 
location of the scar/wound on his left foot.  As the veteran 
has not submitted any evidence showing that he currently 
experiences any residuals of a puncture to the left foot, the 
Board finds the October 2006 VA examination findings 
dispositive in this case and the veteran's claim must be 
denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).            

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and, consequently, service connection for residuals of 
a left foot puncture wound is not warranted.    

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Restoration of service connection for diabetes mellitus type 
I is granted.

Entitlement to service connection for residuals of a left 
foot puncture wound is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


